Citation Nr: 0914957	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-00 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Montgomery, Alabama.


FINDINGS OF FACT

1.  In an unappealed decision of January 1994, the RO denied 
the claim of entitlement to service connection for PTSD.

2.  The evidence added to the record since January 1994, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact that is necessary to 
substantiate the claim.

3.  The Veteran did not engage in combat with the enemy.

4.  The Veteran has been diagnosed with PTSD based on 
asserted in-service stressors.

5.  The evidence of record does not corroborate the Veteran's 
claimed in-service stressors.


CONCLUSIONS OF LAW

1.  The January 1994 rating decision that denied the 
Veteran's claim for entitlement to service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the January 1994 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for PTSD 
have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is claiming entitlement to service connection for 
PTSD.  The Board observes that a letter decision denying 
service connection for this disorder was issued in January 
1994 because the evidence did not demonstrate a diagnosis of 
PTSD.  He did not appeal that decision and it became final.  
See 38 C.F.R. § 7105.  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

In this case, the evidence of record at the time of the last 
final decision in January 1994 included the Veteran's service 
treatment records and a November 1991 VA psychological 
examination, which did not diagnose PTSD.
   
The evidence added to the record since the January 1994 
decision includes Social Security Administration (SSA) 
documents, VA treatment records reflecting a diagnosis of 
PTSD, the Veteran's statements identifying stressful 
situations in Vietnam, and service personnel records.  

As the information listed above had not previously been 
submitted to agency decisionmakers and are not cumulative or 
redundant of other evidence of record, the evidence is new 
under 38 C.F.R. § 3.156(a).      

Moreover, the new evidence is pertinent to the issue of 
whether a current disability exists and purports to establish 
that a causal connection exists between PTSD and active duty 
service, neither of which was shown at the time of the last 
final denial.  Therefore, the evidence relates to an 
unestablished fact necessary to substantiate the claim.  As 
such, it is found to be material.  Accordingly, as the 
evidence is both new and material, the claim is reopened, and 
the Board will now address the claim for service connection 
for PTSD on the merits.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present:  (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(1)(2008).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

In this case, the Veteran alleges that he suffers from PTSD 
due to his military service in the Republic of Vietnam.  
Specifically, he indicated (1) that he was affected by the 
death of his close friend, C. H., in Vietnam, (2) that a 
soldier next to his cell in the Lung Xuyen jail died after 
his calls for help went unanswered, and (3) that he was 
subjected to bombings travelling to and from foxholes.

The preponderance of the evidence shows that the Veteran did 
not engage in combat with the enemy.  Of note, even though he 
was the recipient of the National Defense Service Medal, he 
was not awarded any combat medals or decorations.  

Further, service personnel records show that the Veteran 
served as a light weapons infantryman, but his service 
treatment records do not show any indicia of combat 
participation or exposure, nor combat-related complaints, 
treatment, or diagnoses.  To the contrary, in a November 1971 
service treatment report, the examiner noted that the Veteran 
had never been to "the field" and had refused to report for 
his field assignment, complaining of back pain.  

Of importance, after disobeying direct orders to report to 
the field that month, the Veteran was Court Marshaled and 
ordered to serve 90 days of confinement.  The Court Marshal 
proceedings are silent as to any combat incidents or any 
other type of stressful circumstances that affected him, 
including the alleged death of his friend, that affected his 
ability to report to the field.  According to the service 
personnel records, he was confined until a general discharge 
was recommended in February 1971 for "unsuitability."  A 
psychiatric evaluation conducted at that time revealed a 
diagnosis of passive aggressive personality, without evidence 
of psychosis or neurosis.  

As the service records indicate that the Veteran had never 
served in the field, and upon refusing to report to his field 
assignment, served the remainder of his time in Vietnam in 
confinement, the evidence does not support a finding that he 
engaged in combat with the enemy within the meaning of 38 
U.S.C.A. § 1154(b).  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  Accordingly, his statements and testimony 
concerning the alleged stressors may not be accepted, 
standing alone, as sufficient proof of their occurrence.  
Therefore, independent evidence is necessary to corroborate 
his statement as to the occurrence of the claimed stressors.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

Upon a review of the Veteran's stated stressors, the Board 
finds that his claim fails because his in-service stressors 
cannot be verified.  With respect to the alleged stressor of 
being bombed in foxholes, the Board reiterates that the 
service treatment records from November 1970 expressly 
indicated that he had never served in the field; moreover, 
the Court Marshal records reflect he was sanctioned for 
refusing a direct order to report for his field assignment.  

Further, attempts to verify the remaining stressors, the 
death of his close friend, C. H., and the death of a soldier 
in a neighboring cell during his confinement, were 
unsuccessful.   VA expressly determined that the information 
described was insufficient to send to the U.S. Army and Joint 
Services Records Research Center (JSRRC) or to allow for 
meaningful research of the National Archives and Records 
Administration (NARA) records.  

A VA Memorandum, dated July 2007, explained that there was no 
evidence of record supporting the death of the soldiers named 
by the Veteran, including his friend C. H.  Further, because 
he was unable to provide the name of the inmate that had died 
in the Lung Xuyen jail, this information could not be 
verified.  As a result, the RO stated that all efforts to 
obtain the necessary information had been exhausted and that 
any further attempts to obtain additional information from 
the Veteran would be futile.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the claimant's own personal 
involvement, was not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  However, in this case, given the 
absence of specific information surrounding the death of a 
confined soldier, and the fact that the death of C. H., and 
of foxhole bombings are unsupported by the evidence, the 
Board finds that the claimed stressors cannot be verified.  

The Board acknowledges that the Veteran was diagnosed with 
PTSD in November 2003.  However, "[a]n opinion by a mental 
heath provisional based on a postservice examination of the 
veteran cannot be used to establish the occurrence of a 
stressor."  Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  

As the in-service stressors identified by the Veteran have 
not been verified as is necessary to establish a claim for 
PTSD pursuant to 38 C.F.R. § 3.304(f), the Board finds that 
equipoise is not shown, and the benefit of the doubt rule 
does not apply.  As the weight of the evidence is against the 
claim for service connection for PTSD, the Board is unable to 
grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the claim for PTSD is 
being reopened; therefore, no further notice is required 
under Kent.  

With regard to the Veteran's service-connection claim, the 
VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran an October 2003 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO also provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating for his claim, as well as notice of the type of 
evidence necessary to establish an effective date.  With that 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, he submitted private medical evidence and statements on 
his behalf, and the RO has obtained service personnel 
records, service treatment records, SSA records, and VA 
outpatient treatment records.  Moreover, a VA PTSD 
examination was conducted in March 2004.  Therefore, the 
available records have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143.


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for PTSD is granted.  The appeal is allowed to 
this extent.

Service connection for PTSD is denied



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


